DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 26 August 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-3 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 August 2019, 31 March 2020 and 02 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konopacki et al (US 2018/0101943 A1, hereinafter Konopacki) in view of Linnell (US 2013/0120547 A1).
Regarding claim 1, Konopacki discloses a robot system for which the position of a camera attached to an arm of a multi-joint robot is changeable to multiple predetermined positions, the robot system comprising: 
a memory device configured to memorize in advance offset information between the arm and the camera for each of the multiple positions (Figures 4 & 5; at least as in paragraphs 0044-0047, wherein the relation between the image capture device and the tool is a known offset (i.e. the distance between the image capture device 14 and tool centerline)); and 
a control device configured to control the multi-joint robot such that, when a target object is imaged by the camera, offset information corresponding to the attachment position of the camera is read out from the memory device, and the arm is moved based on the read-out offset information such that the target object is imaged by the camera (Figures 4 & 5; at least as in paragraphs 0034-0035 and 0044-0047, wherein the control and positioning system 34 controls the manufacturing machine based on the known offset between the image capture device and the tool centerline).  That said, Konopacki is silent specifically regarding wherein said camera (i.e. image 
Linnell teaches a robotic arm system with a wrist mount for attaching a camera or other device in one of a plurality of possible positions, such that the robotic arm system is controlled based on the received data from said camera (Figures 2-4B; at least as in paragraphs 0045-0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Konopacki to include the teachings of Linnell, wherein a camera may be mounted in one of a plurality of positions via a mount device (i.e. bracket), since Linnell teaches wherein knowing the relative position(s) of an attached device (i.e. camera, etc.) to a robotic arm system provides increased safety parameters for avoiding collisions based on the known parameters (i.e. proximate and/or relative location(s) of attached devices to said robotic arm system).  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Konopacki and Linnell, as they are both directed towards automated manufacturing systems with image capturing devices which are utilized to more efficiently control said automated manufacturing system.
Regarding claim 2, in view of the above combination of Konopacki and Linnell, Konopacki further discloses wherein the offset information includes a distance and a direction of the camera relative to a reference point of the multi-joint robot (Figures 4 & 5; at least as in paragraphs 0034-0035 and 0044-0047).
Regarding claim 3, in view of the above combination of Konopacki and Linnell, Linnell further discloses wherein the camera is attached to an attachment section of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664